Case 18-40226-SKH            Doc 218      Filed 02/17/20 Entered 02/17/20 15:11:24                      Desc Main
                                         Document      Page 1 of 7




                                    UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF NEBRASKA
                                                 Lincoln DIVISION


In re: LIBERTY MOBILITY NOW. INC.                        §         Case No. 18-40226
                                                         §
                                                         §
                                                         §
                      Debtor(s)


                                  NOTICE OF TRUSTEE'S FINAL REPORT AND
                                     APPLICATIONS FOR COMPENSATION
                                       AND DEADLINE TO OBJECT(NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Brian S. Kruse. trustee
 of the above styled estate, has filed a Final Report and the trustee and the trustee's professionals have filed
 final fee applications, which are summarized in the attached Summary of Trustee's Final Report and
 Applications for Compensation.
         The complete Final Report and all applications for compensation are available for inspection at the
 Office of the Clerk, at the following address:

                                    Clerk of the United States Bankruptcy Court
                                                     Suite 1125
                                                 111 So. 18th Plaza
                                                 Omaha, NE 68102
       Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, together with a request for a
hearing and serve a copy of both upon the trustee, any party whose application is being challenged and the
United States Trustee. If no objections are filed, the Court will act on the fee applications and the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.



Date: 02/17/2020                                             By: Is/ Brian S. Kruse
                                                                                      Trustee

Brian S. Kruse

1128 Lincoln Mall, Ste 300
3 Landmark Centre
Lincoln, NE 68508
(402)475-5100
bkruse@remboltlawfirm.com




UST Form 101-7-NFR (10/1/2010)
Case 18-40226-SKH             Doc 218        Filed 02/17/20 Entered 02/17/20 15:11:24                           Desc Main
                                            Document      Page 2 of 7




                                     UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF NEBRASKA
                                                   Lincoln DIVISION


In rellBERTY MOBILITY NOW,INC.                                     Case No. 18-40226




                       Debtor(s)


                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                  The Final Report shows receipts of:                              $                         309,498.87
                  and approved disbursements of:                                   $                          45,797.09
                 leaving a balance on hand of:                                     $                         263,701.78

             Claims of secured creditors will be paid as follows:

  Claim      Claimant            Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                              Claim                           Date           Payment
  218        Westfield Bank,           11,342.93                  11,342.93                        0.00                0.00
             FSB

                                                Total to be paid to secured creditors:                                  0.00
                                                Remaining balance:                                              263,701.78

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                                 Total           Interim       Proposed
                                                                             Requested      Payments to           Payment
                                                                                                     Date

  Trustee, Fees - Brian 8. Kruse                                              18,724.94              0.00       18,724.94
  Trustee, Expenses - Brian 8. Kruse                                          15,065.57              0.00       15,065.57
  Attorney for Trustee Fees - Philip Kelly                                     6,779.00         6,779.00              0.00

  Attorney for Trustee, Expenses - Philip Kelly                                  350.00           350.00              0.00

  Attorney for Trustee Fees - Rembolt Ludtke LLP                               4,985.00         4,985.00              0.00

  Accountant for Trustee Fees(Other Firm)- Laura J.                            5,335.00         5,335.00              0.00
  Lawrence

  Other Professional Fees - Skutch Arlo Group                                13,477.50         13,477.50              0.00

  Other Professional Fees - Goranson, Parker & Bella                           5,250.00         5,250.00              0.00



         ^The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C.§ 326(a)on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
Case 18-40226-SKH              Doc 218        Filed 02/17/20 Entered 02/17/20 15:11:24                         Desc Main
                                             Document      Page 3 of 7




  Reason/Applicant                                                              Total              Interim      Proposed
                                                                          Requested       Payments to            Payment
                                                                                                     Date

  Other Professional Expenses - Skutch Arlo Group                           8,461.33            8,461.33             0.00


                    Total to be paid for chapter 7 administrative expenses:                                      33,790.51
                    Remaining balance:                                                                          229,911.27

              Applications for prior chapter fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                      Total            Interim             Proposed
                                                                        Requested        Payments to         Payment
                                                                                         Date


                                                         None


                    Total to be paid for prior chapter administrative expenses:                                         0.00
                    Remaining balance:                                                       $                  229,911.27

              In addition to the expenses of administration listed above as may be allowed by the Court,
       priority claims totaling $7,309.77 must be paid in advance of any dividend to general (unsecured)
       creditors.
              Allowed priority claims are:
  Claim       Claimant                              Allowed Amount          Interim Payments                    Proposed
  No.                                                      of Claim                     to Date                  Payment
  5P-2        South Dakota Department of                   4,372.00                        0.00                 4,372.00
              Revenue

  40          Valerie D. Lefler                            2,556.81                       0.00                   2,556.81
              Department of the Treasury                     158.52                       0.00                    158.52

              Department of the Treasury                        37.07                     0.00                     37.07

              Department of the Treasury                     153.41                       0.00                    153.41

              Nebraska Department of                            31.96                     0.00                     31.96
              Revenue

                                                 Total to be paid for priority claims:                           7,309.77
                                                 Remaining balance:                          $                 222,601.50

            The actual distribution to wage claimants included above, if any, will be the proposed
    payment less applicable withholding taxes(which will be remitted to the appropriate taxing
    authorities).




UST Form 101-7-NFR (10/1/2010)
Case 18-40226-SKH                Doc 218    Filed 02/17/20 Entered 02/17/20 15:11:24                      Desc Main
                                           Document      Page 4 of 7




               Timely claims of general(unsecured)creditors totaling $1,499,642.88 have been allowed and
       will be paid pro rata only after all allowed administrative and priority claims have been paid In full. The
       timely allowed general (unsecured) dividend Is anticipated to be 14.8 percent, plus Interest (If
       applicable).
              Timely allowed general (unsecured)claims are as follows;
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                        of Claim                 to Date               Payment

  1           Pony-Care Transportation Inc.                      0.00                    0.00                   0.00

  2           Mounts Medical                                   200.00                    0.00                  29.69
              Transportation, Inc. Attn:
              Nancy Mounts
  3           City of Lima, Ohio Attn: Mayor               10,000.00                     0.00               1,484.36
              Berger
  4           Phyllis L. Breedlove                            778.04                     0.00                 115.49

  5U          South Dakota Department of                       626.88                    0.00                  93.05
              Revenue

  6           Mac Rodgers Consulting                       33,750.00                     0.00               5,009.73

  7           TENDERCARE OF                                  2,219.00                    0.00                 329.38
              VIRGINIA, INC.
  8           Invest Nebraska NMotion,                     11,442.19                     0.00               1,698.44
              LLC

  9-2         NMotion Accelerator Fund II,                 11,442.02                     0.00               1,698.41
              LLC

  10          Ablngdon Convalescent                          5,611.20                    0.00                 832.91
              Ambulance Service

  11          Pony Care Transportation                       3,730.00                    0.00                 553.67
              Attn: Mansour Mansour

  12          Trinity Plus 1 Transportation                  5,449.00                    0.00                 808.83
              LLC Attn: Laura Amison

  13          TechGrowth Ohio Fund                        342,500.00                     0.00             50,839.45
  14          Casper Area Economic                            697.00                     0.00                 103.46
              Devlpment Alliance
  15          Deldre Tatum                                    697.00                     0.00                 103.46

  16          One Source The Background                     6,296.98                     0.00                 934.70
              Check Company
  17          Rahul Chawla                                 70,000.00                     0.00             10,390.54
  18          Nagendra Bandaru                             50,364.38                     0.00               7,475.90
  19          Chariots of Fire                              2,724.30                     0.00                 404.39
              Transportation, LLC Attn:
              Rollnda Butler




UST Form 101-7-NFR (10/1/2010)
Case 18-40226-SKH           Doc 218     Filed 02/17/20 Entered 02/17/20 15:11:24      Desc Main
                                       Document      Page 5 of 7




  Claim   Claimant                            Allowed Amount       Interim Payments   Proposed
  No.                                                of Claim               to Date    Payment

  20      Global Cab Attn: Jen Jett                  3,594.41                 0.00      533.54

  21U     Westfield Bank, FSB                        2,222.22                 0.00       329.86

  22      INSPRO Attn: Noah                         29,086.65                 0.00     4,317.52
          Greenwald

  23      Lakika Hicks                               3,662.00                 0.00       543.57

  24      Rockbridge Area                              274.75                 0.00        40.78
          Transportation System, Inc.
  25      Pete Costello                             10,000.00                 0.00     1,484.36

  26      Nebraska Enterprise Fund c/o              58,856.88                 0.00     8,736.50
          Gregory S. Frayser Cline
          Williams

  27      Vedops Technologies Inc                   63,500.00                 0.00     9,425.71
  28      Northwest Ohio Waiver Admin                  497.00                 0.00        73.77
          Council Attn: Doreen Mohr

  29P     Chores & Errands, Inc.                          0.00                0.00         0.00

  29U     Chores & Errands, Inc.                    22,619.50                 0.00     3,357.56
  30      Ramakrishna Chebrolu                      70,000.00                 0.00    10,390.54
  31      Kandis K Lefler                           34,000.00                 0.00     5,046.84
  32      Highlands Community                          848.00                 0.00       125.87
          Services Attn: Nikki Hicks

  33P     ITCAPS LLC                                      0.00                0.00         0.00

  33U     ITCAPS LLC                               168,480.00                 0.00    25,008.55
  34      Randy Tonkinon                                  0.00                0.00         0.00

  35      Randy Tonkinon                                  0.00                0.00         0.00

  36      McCaulley&Company LLC                     28,898.82                 0.00     4,289.64
          Attention: Justin R.
          McCaulley
  37      UnitedHealthcare Insurance               434,574.66                 0.00    64,506.67
          Company
  38      Cindy Sanders                             10,000.00                 0.00     1,484.36
  39      Trinity Ambulance Service,                      0.00                0.00        0.00
          LLC

                 Total to be paid for timely general unsecured claims:                222,601.50
                 Remaining balance:                                                        0.00




UST Form 101-7-NFR (10/1/2010)
Case 18-40226-SKH               Doc 218    Filed 02/17/20 Entered 02/17/20 15:11:24                   Desc Main
                                          Document      Page 6 of 7




            Tardily filed claims of general(unsecured)creditors totaling $9,987.00 have been allowed and
    will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
    claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
    interest (if applicable).
            Tardily filed general(unsecured) claims are as follows:
  Claim     Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                    of Claim                  to Date              Payment
  41P       Ohio Bureau of Workers'                           0.00                   0.00                   0.00
            Compensation
  41U       Ohio Bureau of Workers'                      4,007.00                    0.00                   0.00
            Compensation
  42        National Funding                             5,980.00                    0.00                   0.00

                    Total to be paid for tardily filed general unsecured claims:                                 0.00
                    Remaining balance:                                                                           0.00


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
    ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
    after all allowed administrative, priority and general (unsecured)claims have been paid in full. The
    dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
    applicable).
            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
    ordered subordinated by the Court are as follows:

  Claim    Claimant                               Allowed Amount        Interim Payments               Proposed
  No.                                                    of Claim                  to Date              Payment

                                                       None


                                            Total to be paid for subordinated claims:                            0.00
                                             Remaining balance:                                                  0.00




UST Form 101-7-NFR (10/1/2010)
Case 18-40226-SKH           Doc 218      Filed 02/17/20 Entered 02/17/20 15:11:24                    Desc Main
                                        Document      Page 7 of 7




                                                Prepared by: Is/ Brian S. Kruse
                                                                                  Trustee
    Brian S. Kruse
    1128 Lincoln Mall, Ste 300
    3 Landmark Centre
    Lincoln, NE 68508
    (402)475-5100
    bkruse@remboltlawfirm.com




    STATEMENT: This Uniform Form Is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R.§ 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
